            Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


ANCORA TECHNOLOGIES, INC.                           Civil Action No. 2:19-cv-384

                       Plaintiff,                   Jury Trial Requested

v.

LG ELECTRONICS INC., and LG
ELECTRONICS U.S.A., INC.,

                       Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement in which Ancora Technologies, Inc. makes the

following allegations against LG Electronics Inc., and LG Electronics U.S.A., Inc. (collectively,

“LGE”):

                                         RELATED CASE

       1.       This case is related to the action Ancora Technologies, Inc. v. Samsung Electronics,

Co., Ltd., et al., filed June 21, 2019, in the United States District Court for the Western District of

Texas, Waco Division.

                                             PARTIES

       2.       Plaintiff Ancora Technologies, Inc. is a corporation organized and existing under the

laws of the State of Delaware with a place of business at 23977 S.E. 10th Street, Sammamish,

Washington 98075.
            Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 2 of 16



       3.       Defendant LG Electronics Inc. is a corporation organized and existing under the laws

of the Republic of Korea with a principal place of business at LG Twin Towers, 128 Yeoui-daero,

Yeongdungpo-gu, Seoul, South Korea.

       4.       Defendant LG Electronics U.S.A., Inc. is a Delaware corporation with places of

business in Texas at least at 9420 Research Blvd, Austin, Texas 78759; 21251-2155 Eagle Parkway,

Fort Worth, Texas 76177; and 14901 Beach St, Fort Worth, TX 76177.

       5.       Further, Defendant LG Electronics U.S.A., Inc. merged with LG Electronics

MobileComm U.S.A., Inc., on August 1, 2018, and has stated that it assumed all rights and

responsibilities of LG Electronics MobileComm U.S.A., Inc. 3G Licensing S.A., et al. v. LG

Electronics, Inc., et al., Case No. 1:17-cv-00085-LPS (D. Del.) at Dkt. 144.

       6.       Defendant LG Electronics U.S.A., Inc. thus is liable for any act for which LG

Electronics MobileComm U.S.A., Inc., otherwise would be or would have been liable, including for

any infringement alleged in this matter, and references herein to Defendant LG Electronics U.S.A.,

Inc. should be understood to encompass such acts by LG Electronics MobileComm U.S.A., Inc.

                                 JURISDICTION AND VENUE

       7.       This action arises under the patent laws of the United States, Title 35 of the United

States Code.

       8.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       9.       This Court has personal jurisdiction over LG Electronics Inc., and LG Electronics

U.S.A., Inc., because, directly or through intermediaries, each has committed acts within the Western

District of Texas giving rise to this action and/or has established minimum contacts with the Western

District of Texas such that the exercise of jurisdiction would not offend traditional notions of fair

play and substantial justice.



                                                  2
          Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 3 of 16



        10.    For example, on information and belief, Defendants LG Electronics U.S.A., Inc.

maintains one or more physical fixed places of business in Texas, including offices at 9420 Research

Blvd,   Austin,   Texas    78759.    See   also       https://lgecareers.com/search/?=&businessunit=

LG%20Electronics%20USA&spage=2 (last visited June 20, 2019) (listing available LG Electronics

USA job positions, including position in Austin, Texas).

        11.    Further, on information and belief, LG Electronics Inc. directs and controls the

actions of LG Electronics U.S.A., Inc. such that it also effectively maintains places of business in

Texas, including at 9420 Research Blvd, Austin, Texas 78759.

        12.    In addition, LG Electronics Inc. and LG Electronics U.S.A., Inc., have placed or

contributed to placing infringing products like the LG G5 into the stream of commerce via an

established distribution channel knowing or understanding that such products would be sold and

used in the United States, including in the Western District of Texas.

        13.    On information and belief, LG Electronics Inc., and LG Electronics U.S.A., Inc., also

have each derived substantial revenues from infringing acts in the Western District of Texas,

including from the sale and use of infringing products like the LG G5.

        14.    Venue is proper under 28 U.S.C. § 1391(b)-(c) and 28 U.S.C. § 1400.

        15.    In particular, LG Electronics Inc. is a corporation organized and existing under the

laws of the Republic of Korea, and LG Electronics U.S.A., Inc. has maintained a regular and

established physical place of business in Austin, Texas, including at least at 9420 Research Blvd,

Austin, Texas 78759. In re HTC Corp., 889 F.3d 1349, 1354 (Fed. Cir. 2018); In re Cray Inc., 871

F.3d 1355, 1362-63 (Fed. Cir. 2017).




                                                  3
            Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 4 of 16



                                    THE ASSERTED PATENT

          16.   This lawsuit asserts causes of action for infringement of United States Patent No.

6,411,941 (“the ’941 patent”), which is entitled “Method of Restricting Software Operation Within a

License Limitation.” A true and correct copy of the ’941 patent is attached as Exhibit A.

          17.   The U.S. Patent and Trademark Office duly and legally issued the ’941 patent on June

25, 2002.

          18.   Subsequent to issue, and at least by December 21, 2004, all right, title, and interest in

the ’941 patent, including the sole right to sue for any infringement, were assigned to Ancora

Technologies, Inc., which has held, and continues to hold, all right, title, and interest in the ’941

patent.

          19.   The president of Ancora Technologies, Inc.—Mr. Miki Mullor—is one of the

inventors of the ’941 patent.

          20.   A reexamination certificate to the ’941 patent subsequently was issued on June 1,

2010. A true and correct copy of that certificate is attached as Exhibit A.

          21.   Since being assigned to Ancora Technologies, Inc., the ’941 patent has been asserted

in patent infringement actions filed against Microsoft Corporation, Dell Incorporated, Hewlett

Packard Incorporated, Toshiba America Information Systems, Apple Incorporated, HTC America,

Inc., and HTC Corporation.

          22.   In the course of these litigations, a number of the’941 patent’s claim terms have been

construed and the validity of the ’941 patent has repeatedly been affirmed.

          23.   For example, in December 2012, the United States District Court for the Northern

District of California issued a claim construction order construing the terms (1) “volatile memory”;

(2) “non-volatile memory”; (3) “BIOS”; (4) “program”; (5) “license record”; and (6) “verifying the



                                                   4
           Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 5 of 16



program using at least the verification structure.” Ancora Techs., Inc. v. Apple Inc., No. 11–CV–

06357 YGR, 2012 WL 6738761, at *1 (N.D. Cal. Dec. 31, 2012).

         24.   Further, in its order, the court rejected Apple’s indefiniteness arguments and further

held that, at least with respect to Claims 1-3 and 5-17, “[t]he steps of the Claim do not need to be

performed in the order recited.” Ancora Techs., Inc. v. Apple Inc., No. 11–CV–06357 YGR, 2012

WL 6738761, at *5, 13 (N.D. Cal. Dec. 31, 2012).

         25.   Subsequently, the United States Court of Appeals for the Federal Circuit affirmed the

district court’s rejection of Apple’s indefiniteness argument. Ancora Techs., Inc. v. Apple, Inc., 744

F.3d 732, 739 (Fed. Cir. 2014).

         26.   Further, the Federal Circuit agreed with Ancora Technologies, Inc. that “the district

court erred in construing ‘program’ to mean ‘a set of instructions for software applications that can

be executed by a computer’”—holding that, as Ancora had argued, the term should be accorded its

normal meaning of “‘a set of instructions’ for a computer.” Ancora Techs., Inc. v. Apple, Inc., 744

F.3d 732, 734-35, 737 (Fed. Cir. 2014).

         27.   Further, in a recent decision, the Federal Circuit again affirmed the validity of the

’941 patent—stating: “[W]e conclude that claim 1 of the ’941 patent is not directed to an abstract

idea.” Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343 (Fed. Cir. 2018), as amended (Nov. 20,

2018).

         28.   In addition, the Patent Trial and Appeal Board rejected HTC’s request to institute

covered business method review proceedings on the ’941 patent—explaining that “the ’941 patent’s

solution to the addressed problem is rooted in technology, and thus, is a ‘technical solution’” and

also rejecting HTC’s argument that “the ’941 patent recites a technological solution that is not novel

and nonobvious.” A true and correct copy of this decision is attached as Exhibit B.



                                                  5
            Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 6 of 16



                                  COUNT 1 – INFRINGEMENT

          29.   Plaintiff repeats and incorporates by reference each preceding paragraph as if fully set

forth herein and further state:

          30.   LGE has infringed the ’941 patent in violation of 35 U.S.C. § 271(a) by, prior to the

expiration of the ’941 patent, selling, and/or offering for sale in the United States, and/or importing

into the United States, without authorization, products that are capable of performing at least Claim 1

of the ’941 patent literally or under the doctrine of equivalents and/or, without authorization, causing

products to perform each step of at least Claim 1 of the ’941 patent.

          31.   At a minimum, such Accused Products include those servers/software utilized by

LGE to transmit an over-the-air (“OTA”) software update, as well as those smartphones and other

devices and technology that received from LGE, or received at LGE’s direction, an OTA update that

caused such device to perform the method recited in Claim 1 prior to the expiration of the ’941

patent.

          32.   Such Accused Products include products like the LG G5, which—as detailed below—

is configured by LGE such that it is capable of performing each step of Claim 1 of the ’941 patent

and to which LGE provided one or more OTA updates on or about November 21, 2016, November

29, 2016, November 30, 2016, February 20, 2017, and May 17, 2017, that would cause an LG G5

device to perform each step of Claim 1 in order to upgrade its operating system to Android 7.0. 1

          33.   Such Accused Products also include products like the LG Aristo, LG Aristo 2, LG

Aristo 2 plus, LG Classic, LG D.lite, LG Destiny, LG Eclipse 4G LTE, LG Enact, LG Encompass,


1
  This description of infringement is illustrative and not intended to be an exhaustive or limiting
explanation of every manner in which each Accused Product infringes the ’941 patent. Further, on
information and belief, the identified functionality of the LG G5 are representative of components
and functionality present in all Accused Products.


                                                   6
          Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 7 of 16



LG Escape, LG Escape 2, LG Escape 3, LG F90, LG Fiesta, LG Fiesta 2, LG Fortune 2, LG G flex,

LG G flex 2, LG G Pad, LG G Pad 10.1 LTE, LG G Pad 7.0 LTE, LG G PAD 8.3, LG G Pad 8.3

LTE, LG G Pad F 7.0, LG G Pad F 8.0, LG G Pad F2 8.0, LG G Pad X 10.1, LG G Pad X 8.0, LG G

Pad X 8.0 LTE, LG G Pad X 8.3, LG G Pad X2 8.0, LG G stylo, LG G vista, LG G vista 2, LG G2,

LG G3, LG G3 vigor, LG G3(CDMA), LG G4, LG G5, LG G6, LG G6 plus, LG G7 THINQ, LG

Grace, LG Harmony, LG Intuition, LG K10, LG K10(4G), LG K11, LG K20, LG K20 plus, LG K20

V, LG K3, LG K30, LG K4, LG K7, LG K8, LG K8+, LG K8V, LG L90, LG Leo LTE, LG Leon

C50, LG Leon LTE, LG Logos, LG Lucid 2, LG Lucid 3, LG Lucky, LG Mach, LG Motion 4G, LG

Nexus 4, LG Nexus 5, LG Optimus dynamic II, LG Optimus exceed 2, LG Optimus extreme, LG

Optimus F3, LG Optimus F3Q, LG Optimus F5, LG Optimus F6, LG Optimus F60, LG Optimus F7,

LG Optimus fuel, LG Optimus G pro, LG Optimus L70, LG Optimus L9, LG Optimus L90, LG

Optimus plus, LG Optimus regard, LG Optimus select, LG Optimus showtime, LG Optimus

Ultimate, LG Optimus zone 2, LG Optimus zone 3, LG Phoenix 2, LG Phoenix 3, LG Phoenix 4, LG

Phoenix Plus, LG Power, LG Premier, LG Premier Pro, LG Prime, LG Q6, LG Q7+, LG Realm, LG

Rebel, LG Rebel 2, LG Rebel 3, LG Rebel 4, LG Rebel LTE, LG Risio 3, LG Risio cricket, LG Risio

LTE, LG Spectrum II, LG Spirit, LG Splendor, LG Stylo 2, LG Stylo 2 Plus, LG Stylo 2 V, LG Stylo

3, LG Stylo 3 LTE, LG Stylo 3 plus, LG Stylo 4, LG Stylus 2, LG Sunrise, LG Sunset, LG

Transpyre, LG Treasure LTE, LG Tribute, LG Tribute 2, LG Tribute 5, LG Tribute dynasty, LG

Tribute HD, LG Ultimate 2, LG V10, LG V20, LG V30, LG V30 plus, LG Venice, LG Volt, LG

Volt 2, LG Wine, LG Wine LTE, LG X charge, LG X power, LG X Style, LG X Venture, LG

Xpression Plus, LG Zone 4, to which LGE similarly provided an OTA update prior to the expiration

of the ’941 patent.




                                               7
          Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 8 of 16



        34.     For example, Claim 1 of the ’941 patent claims “a method of restricting software

operation within a license for use with a computer including an erasable, non-volatile memory area

of a BIOS of the computer, and a volatile memory area; the method comprising the steps of: [1]

selecting a program residing in the volatile memory, [2] using an agent to set up a verification

structure in the erasable, non-volatile memory of the BIOS, the verification structure accommodating

data that includes at least one license record, [3] verifying the program using at least the verification

structure from the erasable non-volatile memory of the BIOS, and [4] acting on the program

according to the verification.”

        35.     When LGE transmitted an OTA update like those it sent on or about on or about

November 21, 2016, November 29, 2016, November 30, 2016, February 20, 2017, and May 17,

2017, LGE performed and/or caused to be performed each of these elements as part of what is

described as “verified boot”:




https://source.android.com/security/verifiedboot.

        36.     In particular, each LG G5 contains both erasable, non-volatile memory in the form of

ROM and volatile memory in the form of RAM.




                                                   8
          Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 9 of 16



       37.     Further, each LG G5 was configured by LGE to perform the below described process

(or one substantially like it) in order to install an OTA update:




https://source.android.com/devices/tech/ota/nonab.

       38.     During this process, a program running on one or more OTA servers owned and/or

controlled by LGE sets up a verification structure in the erasable, non-volatile memory of the BIOS

of an LG G5 by transmitting to the device an OTA update, which the LG G5 is configured by LGE to

thereafter save to a cache or data partition of the erasable, non-volatile memory of its BIOS.

       39.     This OTA update contains a verification structure that include data accommodating at

least one license record. Examples of such a license record include a cryptographic signature or key:




                                                  9
         Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 10 of 16




https://source.android.com/devices/tech/ota/sign_builds.

       40.     Such license record also may comprise a cryptographic hash or hash tree:




https://source.android.com/security/verifiedboot/verified-boot.

       41.     Once the verification structure has been set up in the BIOS, the LG G5 is configured

by LGE to reboot into recovery mode, load the OTA update into its volatile memory (e.g., RAM),

and use the at least one license record from the BIOS to verify the OTA update.




                                                10
           Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 11 of 16



          42.   If the OTA update is verified, the LG G5 is further configured to load and execute the

update.

          43.   In sum, as described above, once LGE has set up the verification structure by

transmitting to a device an OTA update like those LGE provided on or about November 21, 2016,

November 29, 2016, November 30, 2016, February 20, 2017, and May 17, 2017, each Accused

Product is configured to automatically perform each of the remaining Claim 1 steps.

          44.   Further, on information and belief, when LGE provided an OTA update like those

LGE provided on or about November 21, 2016, November 29, 2016, November 30, 2016, February

20, 2017, and May 17, 2017, LGE performed or caused to be performed each of the Claim 1 steps.

          45.   Further, LGE conditions participation in the OTA update process and the receipt of

the benefit of a software update on the performance of each of the above steps.

          46.   Primarily, as described above, LGE pre-configures/programs each Accused Product to

perform the above described steps upon receiving an OTA update from LGE.

          47.   Further, LGE takes steps to ensure that each Accused Product cannot install an OTA

update except by performing each of the above described steps.

          48.   For example, LGE precludes third parties from altering an Accused Product to allow

it to install such updates in a different manner, including by stating in its Manufacturer’s Warranty

that potential damage from “unauthorized modifications” or “alterations” will not be within the

scope of the warranty. https://www.lg.com/us/mobile-phones/arbitration/legalterms.

          49.   Further, LGE emphasizes the benefits associated with updating the software of its

Accused Products.

          50.   For example, LGE has stated that updating products’ software with newer versions

will “improve their operations or add new features” and has emphasized to consumers that “makes



                                                 11
         Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 12 of 16



sure that your product always has the most up-to-date software version that does not compromise its

performance.” https://www.lg.com/uk/support/solutions/audio-video/software-update.

       51.     LGE also identified specific benefits associated with updating an LG G5 to Android

7.0—the update that LGE released to such devices in the United States on or about November 21,

2016, November 29, 2016, November 30, 2016, February 20, 2017, and May 17, 2017—including

“New customization options,” “Improved Productivity,” “More battery saving,” “Better graphics and

support virtual reality,” and “High level security”:




                                                 12
Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 13 of 16




                              13
           Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 14 of 16




https://www.lg.com/uk/support/solusions/mobile/android-7-nougat.

       52.     LGE has made similar statements emphasizing the benefit of performing other OTA

updates.




                                              14
         Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 15 of 16



       53.     Further, LGE controlled the manner of the performance of such method. As set forth

above, LGE configured each Accused Product such that, upon receiving an OTA update, it would

automatically perform each remaining step of the claimed method.

       54.     LGE also controlled the timing of the performance of such method by determining

when to utilize its OTA servers/software to set up a verification structure in each Accused Product.

       55.     LGE also had the right and ability to stop or limit infringement simply by not

performing the initial step of using its OTA servers/software to set up a verification structure in each

Accused Product. Absent this action by LGE, the infringement at issue would not have occurred.

       56.     LGE’s infringement has caused damage to Ancora, and Ancora is entitled to recover

from LGE those damages Ancora has sustained as a result of LGE’s infringement.

                                  DEMAND FOR JURY TRIAL

       57.     Plaintiff hereby demands a jury trial for all issues so triable.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       A.      Declaring that LG Electronics Inc. and LG Electronics U.S.A., Inc. have infringed

United States Patent No. 6,411,941 in violation of 35 U.S.C. § 271;

       B.      Awarding damages to Ancora arising out of this infringement, including enhanced

damages pursuant to 35 U.S.C. § 284 and prejudgment and post-judgment interest, in an amount

according to proof;

       C.      Awarding such other costs and relief the Court deems just and proper, including any

relief that the Court may deem appropriate under 35 U.S.C. § 285.




                                                  15
        Case 6:19-cv-00384-ADA Document 1 Filed 06/21/19 Page 16 of 16



Date: June 21, 2019.                Respectfully submitted,

                                    By: /s/ Charles Ainsworth

                                    Charles Ainsworth
                                    State Bar No. 00783521
                                    Robert Christopher Bunt
                                    State Bar No. 00787165
                                    PARKER, BUNT & AINSWORTH, P.C.
                                    100 E. Ferguson, Suite 418
                                    Tyler, TX 75702
                                    903/531-3535
                                    E-mail: charley@pbatyler.com
                                    E-mail: rcbunt@pbatyler.com




                                      16
